Citation Nr: 1231276	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-11 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis of the right hand, to include as secondary to service-connected residuals of a remote right fifth metacarpal fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1986, June 1987 to September 1987, and additional service in the United States Army Reserve.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Service medical records show that in July 1987, the Veteran was seen for complaints of blunt trauma to the dorsum of the right hand with moderate swelling.  The Veteran was referred to orthopedics and he was assessed with a boxer's fracture of the fifth metacarpal.  A June 2005 QTC examination report notes that a right hand x-ray was abnormal and findings showed there was minimal deformity of the proximal IP joint of the fifth finger, consistent with mild degenerative arthritis.  

In a September 2006 VA examination report, the Veteran examiner stated that the articular joint of the fifth metacarpal joint was totally normal without any arthritic changes.  The examiner stated that the Veteran had arthritic changes in the rest of the wrist and other areas of the hand that have no relationship with the Veteran's service-connected fractured fifth metacarpal.  

An April 2008 VA medical record notes that the Veteran had a right small finger boutonneire deformity status post proximal interphalangeal (PIP) joint injury in service.  The Veteran noted pain with activity and occasional cramping up.  The assessment was supple boutonneire deformity right small finger and PIP joint post traumatic arthritis.

A November 2008 VA examination report shows that the Veteran complained of right hand pain in the fifth finger and rest of the hand and wrist.  He also feels limitation to use of his hand due to pain.  X-rays were taken.  The VA examiner diagnosed post traumatic changes in the fifth metacarpal and the distal aspect of the proximal fifth phalanx with mild flexion deformity of the proximal interphalangeal joint, fifth finger.  Problems associated with the diagnosis were residuals of remote fracture of the right fifth metacarpal.  The examiner found that the Veteran had narrowing of PIP in the right hand, which could be due to HIV-related arthritis.  It was not associated with the fifth metacarpal fracture.  The examiner further opined that the Veteran's current right hand arthritis is not caused by or a result of his fracture of the right fifth metacarpal.  He stated that he could not find any related link between his remote fracture and the wrist pain and hand PIP changes.  Trauma in one site of the hand will not elicit arthritis in the rest of the hand.  The examiner recognized the radiological changes could be related to osteoarthritis of the wrist and probably inflammatory arthritis of the hand which is unrelated to any previous trauma.  The examiner stated the Veteran's joint pain may have been related to his HIV status.  The examiner then discussed medical literature in support of that conclusion.  

In a March 2009 letter, O.E. McCormack, D.O., from Harris County Hospital District noted that the Veteran was under his care and had a history of a right hand fracture.  Dr. McCormack referenced a December 2008 x-ray of the right hand and findings of a deformity of the fifth metacarpal compatible with a remote boxer's fracture.  The impression was no acute osseous abnormalities.  Dr. McCormack opined that while the Veteran had a history of HIV infection diagnosed in 1991, the prior fracture and current bone disease/symptoms did not appear related to HIV or any manifestation of HIV infection.  

Initially, the Board notes that the medical evidence is in conflict over whether the Veteran has arthritis of the fifth metacarpal.  An April 2008 VA medical record shows that the Veteran was assessed with supple boutonneire deformity of the right small finger and PIP joint post traumatic arthritis.  However, VA examination reports do not support a finding of post traumatic arthritis in the right fifth metacarpal. 

In addition, with regard to the finding of arthritis in the right hand and wrist, no opinion has been obtained as to whether the disability is related to the Veteran's military service, to include the injury to his right hand in service.  Moreover, while the November 2008 VA examiner opined that the Veteran's current right hand arthritis is not caused by or a result of his fracture of the right fifth metacarpal, he did not address whether the Veteran's arthritis was aggravated by his service-connected residuals, remote fracture of the right fifth metacarpal.  Allen v. Brown, 7 Vet. App. 439 (1995) (medical opinion that a disability is not caused by, due to, or related to a service-connected disorder is not tantamount to a negative finding with respect to aggravation).  Therefore, the Board finds that the November 2008 VA examination is inadequate.  Once VA undertakes an examination, even if not required to do so, an adequate one must be procured.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether he currently has right hand arthritis that is related to service or secondary to or aggravated by his service-connected residuals, remote fracture of the right fifth metacarpal. 

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file.  The claims file currently includes outpatient treatment records from the Houston VA Medical Center (VAMC), dated through March 2009.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.   Obtain from the Houston VAMC all outstanding medical records from March 2009 to the present pertaining to the Veteran's right hand.  All records and responses received should be associated with the claims file. 

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran submit authorization to obtain all private medical records from the Harris County Hospital District, medical records custodian at NW Clinic, to include a December 9, 2008 x-ray report referenced in the March 2009 letter from O.W. McCormack, D.O.  If the appellant wants to obtain and submit those records, he may do so.  If there was no continuing treatment, the Veteran should so indicate.

3.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him, to determine the nature and etiology of any arthritis of the right hand.  All indicated tests should be accomplished, to include x-rays, and all clinical findings reported in detail.  The examiner should attempt to reconcile all other evidence and opinions of record, including the April 2008 VA medical record noting post traumatic arthritis of the right metacarpal, the November 2008 VA opinion, and the March 2009 private opinion.  The examiner should clearly set forth the rationale for all opinions expressed.  The VA examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or more probability) that any diagnosed arthritis of the right hand was incurred in or aggravated by the Veteran's service, including blunt trauma to the dorsum of the right hand with moderate swelling and the assessment of a boxers fracture of the fifth metacarpal.  The examiner must consider the Veteran's statements regarding the incurrence of the injury to the right hand, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right hand is proximately due to or caused by the Veteran's service-connected disability of residuals of a remote right fifth metacarpal fracture.  

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the right hand is aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected residuals of a remote right fifth metacarpal fracture.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2011). 

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


